Title: To Benjamin Franklin from Barbeu-Dubourg, [before 11 February 1778]
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


[Before February 11, 1778]
Monsieur franklin est prié de se souvenir qu’il a promis d’aller diner mercredi 11. fevr. chez les Princesses Sapieha et Sangusko qui attendent ce jour avec une impatience singulière, et qui ne le laisseront point endormir comme Alain Chartier pour le faire jouir des privileges du mois de janvier. Ces Dames logent rue neuve des Petits champs vis avis la rue de Louis le Grand, et n’ont point d’officiers a lui proposer.

Le commissionaire a l’honneur de lui souhaiter le bonjour.
 
Addressed: A Monsieur / Monsieur Le Dr. franklin / A Passy
Notation: Dubourg
